DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/31/2019, 04/13/2020 is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After the Examiner thoroughly and carefully examined references cited in the prior arts, none of the prior arts teach, suggest, or disclose “….a hole area disposed within the display area; 
a hole crack detection line disposed adjacent to the hole area, the hole crack detection line surrounding the hole area and having a first end and a second end that are separated from each other; 
a first detection line that includes a first detection transfer line connected to the first end of the hole crack detection line and a first detection receiving line connected to the second end of the hole crack detection line; 
a second detection line that includes a second detection transfer line connected to the first end of the hole crack detection line and a second detection receiving line connected to the second end of the hole crack detection line…” as shown in figure 1.
References Cited
Choi et al (U.S Pub: 20170162637) is cited to teach figures 2, 3A-3C, a display panel comprising a display area and a non-display area.  There are pixels in the display area and a hole located in the display area.  A hole area is surrounded with data lines (DLj) and scan lines (SLib).  Each data line and scan line is connect to each pixel on the display area of the display panel describes in the paragraphs [0075]-[0101].  
However, Choi does not disclose wherein “….a hole area disposed within the display area; 
a hole crack detection line disposed adjacent to the hole area, the hole crack detection line surrounding the hole area and having a first end and a second end that are separated from each other; 
a first detection line that includes a first detection transfer line connected to the first end of the hole crack detection line and a first detection receiving line connected to the second end of the hole crack detection line; 
a second detection line that includes a second detection transfer line connected to the first end of the hole crack detection line and a second detection receiving line connected to the second end of the hole crack detection line…”
	Kim et al (U.S Pub: 20170288003) is cited to teach figures 5-7, a display panel comprising a display area and a non-display area.  There are pixels in the display area and a hole located in the display area.  A hole area is surrounded with data lines (DLj) and scan lines (SLib).  Each data line and scan line is connect to each pixel on the display area of the display panel describes in the paragraphs [0063]-[0082].
However, Kim does not disclose wherein “….a hole area disposed within the display area; 
a hole crack detection line disposed adjacent to the hole area, the hole crack detection line surrounding the hole area and having a first end and a second end that are separated from each other; 
a first detection line that includes a first detection transfer line connected to the first end of the hole crack detection line and a first detection receiving line connected to the second end of the hole crack detection line; 
a second detection line that includes a second detection transfer line connected to the first end of the hole crack detection line and a second detection receiving line connected to the second end of the hole crack detection line…”
Byun et al (U.S Pub: 20160372017) is cited to teach figures 1-2, a display panel comprising a display area and non-display area.  There are pixels in the display area and crack detection lines around the display area and located in the non-display area.  Each data line connects to the pixels and to the crack detection lines 180a and 180b.  When the crack occurs on the display panel, the data line that connected to the crack 
However, Byun does not disclose wherein “….a hole area disposed within the display area; 
a hole crack detection line disposed adjacent to the hole area, the hole crack detection line surrounding the hole area and having a first end and a second end that are separated from each other; 
a first detection line that includes a first detection transfer line connected to the first end of the hole crack detection line and a first detection receiving line connected to the second end of the hole crack detection line; 
a second detection line that includes a second detection transfer line connected to the first end of the hole crack detection line and a second detection receiving line connected to the second end of the hole crack detection line…”
	Watanabe et al (U.S Pub: 20180284924) is cited to teach figures 1, 5, 23, a display panel comprising a display area and a non-display area.  There are plurality of holes (contact holes V1, V2, V3, V4,….) around the display panel in the non-display area that detect cracks originating from the hole VA area describes in paragraphs [0054] [0075]-[0080] [0142]-[0144].
However, Watanabe does not disclose wherein “….a hole area disposed within the display area; 
a hole crack detection line disposed adjacent to the hole area, the hole crack detection line surrounding the hole area and having a first end and a second end that are separated from each other; 
a first detection line that includes a first detection transfer line connected to the first end of the hole crack detection line and a first detection receiving line connected to the second end of the hole crack detection line; 
a second detection line that includes a second detection transfer line connected to the first end of the hole crack detection line and a second detection receiving line connected to the second end of the hole crack detection line…”
	Yanagisawa (U.S Pub: 20140176844) is cited to teach figure 1, a display panel comprising a display area and a non-display area.  There are pixels in the display area and crack detection lines around the display area and located in the non-display area.  If the crack occurs in the crack detection line CRW, it causes detection signals disconnection and none of the pixels in the display panel lit to emitting light describe in paragraphs [0032] [0035] [0040].
However, Yanagisawa does not disclose wherein “….a hole area disposed within the display area; 
a hole crack detection line disposed adjacent to the hole area, the hole crack detection line surrounding the hole area and having a first end and a second end that are separated from each other; 
a first detection line that includes a first detection transfer line connected to the first end of the hole crack detection line and a first detection receiving line connected to the second end of the hole crack detection line; 
a second detection line that includes a second detection transfer line connected to the first end of the hole crack detection line and a second detection receiving line connected to the second end of the hole crack detection line…”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S NOKHAM whose telephone number is (571)270-3853.  The examiner can normally be reached on Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 5712722976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JAMES S NOKHAM/ Examiner, Art Unit 2627                                                                                                                                                                                             
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2627